Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-2006

Sanchez v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3719




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Sanchez v. Comm Social Security" (2006). 2006 Decisions. Paper 814.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/814


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     Nos. 05-3719


                                   IRIS SANCHEZ,

                                                             Appellant
                                           v.

                             JO ANNE B. BARNHART,
                           Commissioner of Social Security




                    On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. Civ. No. 03-3272)
                     District Judge: Honorable William H. Walls


                   Submitted Pursuant to Third Circuit. LAR 34.1(a)
                                   June 29, 2006


    Before: BARRY, VAN ANTWERPEN and JOHN R. GIBSON*, Circuit Judges

                                 (Filed: June 29, 2006)




__________

* The Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit
Court of Appeals, sitting by designation.
                                           _____

                               OPINION OF THE COURT

Van Antwerpen, Circuit Judge:

       Iris Sanchez appeals the June 9, 2005 Order of the District Court affirming the

decision of the Commissioner of Social Security denying her claim for Social Security

Disability Insurance Benefits (“SSDIB”). The Commissioner determined Mrs. Sanchez

had not established the existence of an impairment of the requisite severity prior to the

expiration of her insured status. We have jurisdiction pursuant to 28 U.S.C. § 1291 and

for the following reasons will affirm.

                                             I.

       Two undisputed facts frame this appeal: The Commissioner admits Mrs. Sanchez

was disabled within the meaning of the Social Security Act (“Act”) as of November 23,

1999, and Mrs. Sanchez admits her last day of insured status was some eleven months

prior to that date, on December 31, 1998. From these facts rise the question whether Mrs.

Sanchez was disabled and unable to perform work in the relevant time period.

       Mrs. Sanchez filed an application for SSDIB and SSI benefits on January 23, 2001,

claiming disability on the basis of both physical and mental limitations: chronic panic

attacks and depression, on the one hand, and eye disease and progressive vision loss, on

the other. Her application for both DIB and SSI was initially denied, but SSI benefits

were granted upon reconsideration based on the Commissioner’s admission, as noted, that



                                             2
Mrs. Sanchez was indeed disabled within the meaning of the Act as of November 23,

1999. SSDIB was nonetheless denied at the reconsideration stage on the grounds that

Mrs. Sanchez’s insured status had expired eleven months earlier, on December 31, 1998.

Mrs. Sanchez filed a petition for de novo review before an Administrative Law Judge

(ALJ) and a hearing was held on June 18, 2002. On January 23, 2003, the ALJ issued a

ruling denying Mrs. Sanchez’s application on the grounds that, notwithstanding the

conceded November 23, 1999 date of onset, the December 31, 1998 last day of insured

status precluded an award of benefits. Mrs. Sanchez requested review by the Appeals

Council, which concluded there were no grounds for review. Mrs. Sanchez then

commenced a civil action in District Court seeking review of the Commissioner's final

decision. The District Court affirmed, concluding substantial evidence supported the

Commissioner's decision. This appeal followed.

      The non-medical record evidence shows Mrs. Sanchez was born in 1943, has an

eighth grade education level, has past work experience as a machine operator in various

manufacturing factories, and possesses mental, intelligence, and vision impairments. She

cannot read or drive as a result of her eyesight and cannot perform some basic household

tasks as a result of her panic attacks and depression. The non-medical evidence also

shows, however, as discussed, that Mrs. Sanchez was able to work as a machine operator

prior to 1993. Thereafter, until 1998, the non-medical evidence also shows she was able

to participate in church-related social functions and work such as preparing sandwiches



                                            3
and selling items at church festivals and bazaars.

       The medical evidence shows that prior to December 31, 1998, Mrs. Sanchez was

seen for several years by two of her own doctors, an internist and an ophthalmologist.

Her internist, Dr. Alvarez, treated Mrs. Sanchez from 1993 to January 1999 for

nervousness and panic attacks, prescribing several medications but not diagnosing Mrs.

Sanchez as suffering from major depression. Her ophthalmologist, Dr. Shapiro,

examined Mrs. Sanchez’s eyes annually from 1994 to 1998. He opined that her vision

was 20/40 in her right eye and 20/200 in her left.

       After December 31, 1998, six additional doctors either examined Mrs. Sanchez or

reviewed her medical file. First, a state agency physician and a psychologist requested by

the Social Security Administration (“SSA”) reviewed the available medical evidence and

performed a psychological examination, respectively. The medical doctor opined there

was no evidence to support a finding of disability prior to December 31, 1998. The

document states “[m]edical information remains the same, there is no medical evidence

for the period alleged” as the basis for the doctor’s opinion.

       The psychologist, in turn, examined Mrs. Sanchez for a one-hour assessment and

subsequently issued a four-page report stating that Mrs. Sanchez reported “both medical

and psychiatric difficulties” including “extremely poor vision since she was a child.”

This report summarizes chronic panic attacks, anxiety, and sleep disorders lasting ten

years or longer. With respect to her “mental status,” the SSA-requested psychologist



                                              4
concluded that Mrs. Sanchez’s “mood is depressed.” With respect to her “cognitive

processes,” the psychologist opined that while Mrs. Sanchez was “well oriented to time,

place, and person,” her ability to remember numbers was “in the deficient range,” she was

unable to perform Serial 7 tests in either English or her native Spanish, “her concentration

is poor,” and “[h]er current intellectual functioning is estimated in the Borderline to Low

Average range.” This report also indicates that Mrs. Sanchez is sometimes able to “cook

[and] make the dinner,” but that other times she is incapacitated due to “depress[ion].”

This report makes a DSM-IV provisional diagnosis of “Major Depressive Disorder,

Recurrent, r/o Psychotic Features, R/O Panic Disorder, Anxiety Disorder NOS,” “R/O

Borderline Intellectual Functioning with primary lang., non-vis. test”, and also diagnoses

two physical medical conditions, “Corneal ulcer” and “cystoid macular degeneration.”

Finally, the report states that Mrs. Sanchez’s symptoms are “chronic.”

       Subsequently, a second state agency physician reviewed the available medical and

mental records and opined that Mrs. Sanchez had “markedly limited” limitations — the

most severe category appearing on the standard SSA “Mental Residual Functional

Capacity Assessment” form he filled out — as to attention, concentration, performing

activities within a schedule, maintain regular attendance, maintain punctuality, complete a

normal workday and workweek without interruptions due to psychologically based

symptoms, travel in unfamiliar places, use public transportation, or set realistic goals.

This doctor additionally opined that Mrs. Sanchez suffered from “[e]xtremely poor vision



                                              5
d/f congenital visual defect” and “long [history] of [depression and panic attacks].” This

doctor also opined that “[a]lthough there has been some improvement recently [with]

meds,” Mrs. Sanchez still had “significant” impairment. This doctor opined that Mrs.

Sanchez “is unable to maintain pace, persistence and conc[entration] in work-related

activities.”

       Next, a third state agency physician reviewing Mrs. Sanchez’s same records

opined that an onset date of disability of November 23, 1999 was supported by the

medical evidence.

       Finally, a second ophthalmologist and second psychologist examined Mrs.

Sanchez. The two-page report of this ophthalmologist states that Mrs. Sanchez reported

“poor vision and it has been getting worse,” and concludes that, upon examination, Mrs.

Sanchez’s best corrected vision is 20/70 in the left eye and 20/400 in the right eye, with

“patient . . . seeing approximately J7 at near, struggling. Patient could not be corrected

with acuity despite refraction . . . . Visual fields were done, which revealed severely

constricted visual field left eye, and markedly constricted visual field right eye.”

       This doctor opined that “patient[] could be employable in some capacity, but

however, should not being working [sic] around dangerous machinery, or work which

requires [sic] excellent vision in both eyes.”

       The three page report of the second psychologist, in turn, stated that Mrs. Sanchez

had a “standard IQ of 71 that falls within the borderline range of intelligence and places

her at the third percentile rank of the population.” This psychologist also opined that

Mrs. Sanchez’s “depression may have affected somewhat her performance,” that she

                                                 6
“functioned within the borderline range of intelligence,” that the psychologist’s “[c]linical

impression is that she probably falls more toward the low average range of intelligence.”

This psychologist concluded his report by opining: “Essentially, this is an individual who

suffers from recurrent depression, panic attack with agoraphobia and anxiety disorder.

Her condition is chronic and will last more than one year. She is presently functioning in

the low borderline range of intelligence.”

                                             II.

       While we exercise plenary review over the Order of the District Court, our scope

of review is limited to whether the Commissioner's determination is supported by

substantial evidence. 42 U.S.C. § 405(g); Newell v. Commissioner of Soc. Sec., 347 F.3d
541, 545 (3d Cir. 2003) (citations omitted); see also Plummer v. Apfel, 186 F.3d 422, 427

(3d Cir. 1999). Substantial evidence is “more than a mere scintilla of evidence but may

be less than a preponderance,” and is evidence which “a reasonable mind might accept as

adequate to support a conclusion.” Id. Where evidence in the record is susceptible to

more than one rational interpretation, the Court must endorse the Commissioner's

conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971) (citations omitted).

                                             III.

       In this case, at step-two of the five-step analysis, which is employed to determine

whether an individual is disabled, the Commissioner found that Mrs. Sanchez did not

have a severe medically determinable impairment as of December 31, 1998, her last

insured date. In light of the evidence we have summarized supra, and having scrutinized

the record as a whole, we conclude that Mrs. Sanchez is correct that there exists more

                                              7
than one rational interpretation of the record. Nevertheless, in such circumstance, we

“must endorse the Commissioner’s conclusion[,]” as there exists “more than a mere

scintilla of evidence” supporting it. Richards, 402 U.S. at 401; Plummer, 186 F.3d at

427.

       Specifically, in determining Mrs. Sanchez was not entitled to disability benefits,

the ALJ properly identified and summarized each doctor’s report as well as all of Mrs.

Sanchez’s non-medical evidence. In addition, our review of the record confirms that Mrs.

Sanchez has not proffered evidence to show that her impairments were sufficiently severe

during the discrete time period relevant to our review. The burden is on Mrs. Sanchez to

produce such evidence. See, e.g., Plummer, 186 F.3d at 428. Mrs. Sanchez’s argument

that her later disability status leads inexorably to the conclusion that she was necessarily

disabled in an earlier relevant time period is unpersuasive, and is offered without support.

       Mrs. Sanchez also alleges the ALJ erred in denying her claim at step two of the

five-step sequential evaluation process required pursuant to 20 C.F.R. § 404.1520. The

step-two inquiry, which is intended as a screening device, was not applied in error here.

See, e.g., Newell, 347 F.3d at 546. Here again, it was Mrs. Sanchez’s burden to introduce

evidence sufficient to satisfy the threshold requirements of step two, and the record

evidence shows she did not satisfy that burden. See, e.g., Plummer, 186 F.3d at 428.

                                             IV.

       For the foregoing reasons we will affirm the Order of the District Court.




                                              8